         Case 1:20-cr-00036-AJN Document 27 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                        6/19/2020
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                  20-CR-36 (AJN)
  Motty Drizin,
                                                                      ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       Sentencing for Defendant Motty Drizin is currently scheduled for June 22, 2020 at 11:00

a.m. It will be held remotely using the Skype for Business platform. Members of the public may

access audio of the proceeding by calling (917) 933-2166 and entering Conference ID number

38517834.

       SO ORDERED.

 Dated: June 19, 2020
        New York, New York
                                               ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
